2022 UT App 29



                THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                             v.
                SEAN GLEN THOMPSON-JACOBSON,
                          Appellant.

                             Opinion
                        No. 20190743-CA
                       Filed March 10, 2022

            Fourth District Court, Provo Department
                The Honorable Derek P. Pullan
                         No. 061401133

       Emily Adams, Freyja Johnson, Cherise Bacalski, and
            Benjamin Miller, Attorneys for Appellant
           Sean D. Reyes and John J. Nielsen, Attorneys
                          for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
     in which JUDGES GREGORY K. ORME and DIANA HAGEN
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     Sean Glen Thompson-Jacobson appeals his convictions of
two counts of aggravated sexual abuse of a child. We conclude
that the State violated his constitutional right to a speedy trial by
waiting nearly seven years to bring him to Utah to face those
charges. In denying Thompson-Jacobson’s speedy trial motion,
the district court relied on the fact that he had been incarcerated
on separate charges in Nevada. But as the State properly
concedes, his incarceration did not relieve the State of its
obligation to use available legal means to secure his presence in
Utah. Because the relevant factors weigh in favor of Thompson-
Jacobson’s speedy trial claim, we reverse the district court’s
                   State v. Thompson-Jacobson


decision, vacate his convictions, and remand for entry of an
order dismissing the charges.


                        BACKGROUND

¶2     In 1998, while Thompson-Jacobson was left alone with his
niece and nephew, an incident occurred in which the children
touched Thompson-Jacobson’s genitals. Although Thompson-
Jacobson told his mother (Grandmother) and the children’s
parents (Mother and Father) about the incident, he told them
that the children pulled down his pants and touched him
because “they thought it was funny” and that he told them to
stop. Mother recalled that after hearing about what happened,
Father called either an “abuse hotline” or the “Utah County
Sheriff.” However, the Utah County Sheriff had no record of a
report. Additionally, Grandmother reported the incident to the
Division of Child and Family Services (DCFS), but DCFS took no
further action because it did not consider the incident, as
reported, to evidence sexual abuse. Father died in February 2007.

¶3     On February 7, 2006, a detective in Nevada interviewed
Thompson-Jacobson while investigating an unrelated report that
Thompson-Jacobson was involved in inappropriate behavior
with another child in Nevada. In the course of that interview,
Thompson-Jacobson mentioned the incident with his niece and
nephew eight years before, and the detective asked him about it.
The details Thompson-Jacobson revealed at that time raised
questions about the accuracy of the relatively innocuous story he
had told Grandmother, Mother, and Father. The detective
arrested Thompson-Jacobson in connection with the incident in
Nevada and sent a copy of the interview to police officers in
Utah. Eventually, Thompson-Jacobson was convicted of
attempted lewdness with a minor in Nevada and was
incarcerated in the Nevada State Prison from August 2006 to
April 2013.




20190743-CA                    2                2022 UT App 29
                    State v. Thompson-Jacobson


¶4     On March 21, 2006, the State of Utah filed an information
against Thompson-Jacobson charging him with two counts of
aggravated sexual abuse of a child. Based on the charges, the
Fourth District Court issued an arrest warrant the next day,
authorizing extradition from adjacent states. The warrant was
entered into local and national law enforcement databases. At
the time the charges and arrest warrant were filed, Utah officials
knew that Thompson-Jacobson was incarcerated in Nevada.
However, while he was serving his prison sentence in Nevada, it
does not appear that Utah officials ever attempted to lodge a
detainer under the Interstate Agreement on Detainers, see Utah
Code Ann. § 77-29-5 (LexisNexis 2017), or take steps to extradite
Thompson-Jacobson to Utah, see id. § 77-30-5.

¶5     In    July     2009,     Thompson-Jacobson,      who     was
unrepresented in the Utah case, sent a letter to the Utah court
requesting “a motion to dismiss form,” information about his
case, and “a list of all the criminal defense forms.” The court sent
a copy of the letter to the Utah County Attorney. Thompson-
Jacobson never received a response to this letter.

¶6     On April 22, 2013, Thompson-Jacobson was released from
prison in Nevada. Shortly thereafter, he was arrested in Nevada
on the Utah warrant, and on May 22, 2013, Utah received notice
that he was being held and had refused to sign a waiver of
extradition. The State of Utah immediately began the process of
obtaining a Governor’s warrant, and Thompson-Jacobson was
extradited to Utah on August 27, 2013. On September 3, 2013,
more than seven years after charges were filed against him in
Utah, Thompson-Jacobson made his initial appearance in a Utah
court and was appointed counsel. Thompson-Jacobson moved to
dismiss the charges on the ground that his constitutional right to
a speedy trial had been violated. The court denied the motion,
concluding that the four factors used to identify a speedy trial
violation, on balance, weighed against Thompson-Jacobson.
Although the court acknowledged that the length of the delay



20190743-CA                     3                 2022 UT App 29
                    State v. Thompson-Jacobson


weighed in Thompson-Jacobson’s favor, the court ruled that the
remaining factors did not because (1) the reason for the delay
was Thompson-Jacobson’s “own misconduct,” that is, his
“violation of the laws of Nevada that resulted in his
incarceration and the attendant difficulties”; (2) Thompson-
Jacobson did not assert his right to a speedy trial while
incarcerated; and (3) any prejudice created by the delay was the
result of Thompson-Jacobson’s own actions landing him in
prison in Nevada.

¶7    Following trial, the jury convicted Thompson-Jacobson of
both counts of aggravated sexual abuse of a child. However,
sentencing was delayed for a year because the court found that
Thompson-Jacobson was not competent to proceed.1 After
Thompson-Jacobson was restored to competency, the court
sentenced him to two consecutive terms of five-years-to-life
imprisonment, with credit for the time served in Nevada.
Thompson-Jacobson remains incarcerated and appeals his
convictions.


             ISSUE AND STANDARD OF REVIEW

¶8     Thompson-Jacobson asserts that the State of Utah violated
his constitutional right to a speedy trial by waiting until his
incarceration in Nevada had ended to bring him to Utah to



1. Thompson-Jacobson was diagnosed with schizoaffective
disorder and borderline intellectual functioning in 1997, he
received mental health treatment between 1996 and 2005 in
response to his auditory hallucinations and belief that he was the
Messiah, and his intelligence falls in the 27th percentile. A
competency evaluator opined that, even with medication,
Thompson-Jacobson lacked the ability to make rational
decisions.




20190743-CA                     4                2022 UT App 29
                     State v. Thompson-Jacobson


respond to the charges against him.2 “We review the issue of
whether a defendant was deprived of his right to a speedy trial
for correctness.” State v. Hawkins, 2016 UT App 9, ¶ 68, 366 P.3d
884.


                             ANALYSIS

¶9      The Sixth Amendment to the United States Constitution
guarantees criminal defendants “the right to a speedy and public
trial.” U.S. Const. amend. VI. “[T]he right to a prompt inquiry
into criminal charges is fundamental and the duty of the
charging authority is to provide a prompt trial.” Dickey v. Florida,
398 U.S. 30, 38 (1970). And when the State unreasonably delays
bringing an accused to trial and thereby violates a defendant’s
constitutional rights, the charges against the defendant must be
dismissed. See Strunk v. United States, 412 U.S. 434, 440 (1973).
However, the right is an “amorphous” one that does not lend
itself to a strict rule. Barker v. Wingo, 407 U.S. 514, 522–29 (1972).
Thus, to determine whether a defendant’s speedy trial right has
been violated, courts use a “balancing test” that weighs four
factors: (1) the length of the delay, (2) the reason for the delay, (3)
the defendant’s assertion of the right, and (4) any prejudice
suffered by the defendant. Id. at 530. We address each in turn.

¶10 First, as the district court observed, the length of the delay
in this case weighs in Thompson-Jacobson’s favor. “The length
of the delay is to some extent a triggering mechanism. If the
delay is not uncommonly long, the inquiry ends there.” State v.
Younge, 2013 UT 71, ¶ 18, 321 P.3d 1127 (quotation simplified).

2. Thompson-Jacobson also challenged the district court’s rulings
on his motion to dismiss on statute-of-limitations grounds and
his motion to suppress his police interview. However, we need
not address these arguments in light of our ruling on his speedy
trial issue.




20190743-CA                       5                 2022 UT App 29
                    State v. Thompson-Jacobson


“[T]he length of delay that will provoke [a speedy-trial] inquiry
is necessarily dependent upon the peculiar circumstances of the
case.” Barker, 407 U.S. at 530–31. However, as a general matter, a
delay approaching one year is enough to trigger a speedy-trial
inquiry. See Doggett v. United States, 505 U.S. 647, 652 n.1 (1992);
Younge, 2013 UT 71, ¶ 18.

¶11 Beyond triggering the speedy-trial inquiry, “the extent to
which the delay stretches beyond the bare minimum needed to
trigger judicial examination of the claim” is relevant because
“the presumption that pretrial delay has prejudiced the accused
intensifies over time.” Doggett, 505 U.S. at 652. Here, the seven-
and-a-half-year delay between the filing of the information and
arrest warrant in the Utah court in March 2006 and Thompson-
Jacobson’s initial appearance in September 2013 far exceeds the
triggering threshold for a speedy trial violation and strongly
supports the conclusion that Thompson-Jacobson’s speedy trial
right was violated.

¶12 Second, in assessing the reasons for the delay, unlike the
district court, we attribute the responsibility for the delay in
bringing Thompson-Jacobson to trial primarily to the State. We
conclude that Thompson-Jacobson, despite his actions landing
him in a Nevada prison, cannot be held responsible for the
majority of the delay.3

¶13 The reasons for a delay may be deliberate, neutral, or
valid. See Barker, 407 U.S. at 531. Deliberate attempts to delay
trial are “weighted heavily against the government.” Id. More
neutral reasons are “weighted less heavily,” but the “ultimate


3. The State concedes that the district court’s analysis of this
factor was incorrect and that the factor weighs—at least
slightly—in favor of Thompson-Jacobson. We commend the
State for its candor.




20190743-CA                     6                 2022 UT App 29
                    State v. Thompson-Jacobson


responsibility for such circumstances must rest with the
government rather than with the defendant.” Id. The State’s
negligence in prosecuting the case in a timely manner is an
example of a neutral reason for delay. See id. Finally, a valid
reason may justify a delay. Id.

¶14 For the first five months following the filing of the
charges in Utah, Thompson-Jacobson’s Nevada charges were
pending and he was actively being prosecuted by the State of
Nevada. “When a defendant violates the laws of several
different sovereigns at least one sovereign, and perhaps more,
will have to wait its turn at the prosecutorial turnstile.” Younge,
2013 UT 71, ¶ 21 (quotation simplified). “Simply waiting for
another sovereign to finish prosecuting a defendant is without
question a valid reason for delay.” Id. (quotation simplified).
Therefore, the delay in this case between the filing of the charges
in Utah and Thompson-Jacobson’s August 18, 2006 plea in the
Nevada case was valid. Additionally, for four months prior to
Thompson-Jacobson’s appearance in Utah in September 2013,
the State was diligently seeking to extradite him from Nevada.
Thus, this delay was also valid.

¶15 However, with respect to the nearly seven-year stretch
between August 2006, when Thompson-Jacobson pled guilty in
Nevada, and May 2013, when he was finally arrested on the
Utah warrant, there was no valid reason for the State to delay
bringing Thompson-Jacobson to trial. Although the decision to
seek extradition of a prisoner to stand trial or to lodge a detainer
is discretionary, see Utah Code Ann. § 77-30-5 (LexisNexis 2017);
id. § 77-29-5, the State’s exercise of that discretion cannot
“submerge the practical demands of the constitutional right to a
speedy trial,” Smith v. Hooey, 393 U.S. 374, 381 (1969). Thus, the
State concedes, and we agree, that its failure to make any
attempt to secure Thompson-Jacobson’s presence to address the




20190743-CA                     7                 2022 UT App 29
                     State v. Thompson-Jacobson


Utah charges amounted to negligence, a neutral reason for delay
for which responsibility ultimately rests with the government.4
See Barker v. Wingo, 407 U.S. 514, 531 (1972). “Although
negligence is obviously to be weighed more lightly than a
deliberate intent to harm the accused’s defense, it still falls on the
wrong side of the divide between acceptable and unacceptable
reasons for delaying a criminal prosecution once it has begun.”
Doggett, 505 U.S. at 657. “Consequently, we weigh this period of
delay against the State.” See State v. Palacio, 2009-NMCA-074,
¶ 19, 212 P.3d 1148.

¶16 Because a defendant has a responsibility to assert his right
to a speedy trial, see Barker, 407 U.S. at 531, the third factor
weighs against finding a speedy trial violation here. Thompson-
Jacobson urges us to construe his 2009 letter to the court
requesting legal forms as an assertion of his speedy trial right.
But as the district court pointed out, Thompson-Jacobson’s
“letter in no way refers to the timeliness of the prosecution or the
speed of the prosecution” and “did not communicate any
[timeliness] concern sufficient for the letter to be considered an
assertion of his right to a speedy trial.” While we acknowledge
the difficulty faced by Thompson-Jacobson in asserting his right
to a speedy trial without the assistance of counsel, those
difficulties do not allow us to construe his letter as an assertion
of a right that was neither mentioned nor alluded to. We agree
with the district court that construing Thompson-Jacobson’s
letter as a request for a speedy trial “would set poor precedent”
and ultimately imply that “any ex-parte communication with the
court would constitute an assertion of the speedy trial right” by
“indicat[ing] a desire to move forward with the prosecution.”
Thus, we agree with the State that Thompson-Jacobson did not
adequately assert his right to a speedy trial.


4. Thompson-Jacobson does not assert that any delay was
deliberate.




20190743-CA                      8                 2022 UT App 29
                    State v. Thompson-Jacobson


¶17 Nevertheless, we do not afford this factor much weight in
light of the circumstances limiting Thompson-Jacobson’s ability
to assert his right. Thompson-Jacobson had no appointed
counsel for the Utah case while incarcerated in Nevada.
Moreover, Thompson-Jacobson suffered from competency issues
and is of below-average intelligence. Thus, he faced significant
barriers to pursuing his defense or asserting his speedy trial
right. The Supreme Court has specifically rejected the
proposition “that a defendant who fails to demand a speedy trial
forever waives his right.” Id. at 528. While defendants do have at
least some responsibility to assert their right, the “failure to
assert [the] right to a speedy trial is” only “one of the factors to
be considered.” Id. Specifically, there is a difference between “a
situation in which the defendant knowingly fails to object” and
one in which the defendant’s “attorney acquiesces in long delay
without adequately informing [the] client” or one “in which no
counsel is appointed.” Id. at 529 (emphasis added). Here,
Thompson-Jacobson promptly asserted his right to a speedy trial
once counsel was appointed but did not do so in the prior seven
years during which he argues the State unreasonably delayed
bringing him to trial. Thus, while this factor weighs against
Thompson-Jacobson, it does not foreclose his speedy trial claim.

¶18 Finally, the fourth factor—prejudice—weighs in favor of
Thompson-Jacobson. The prejudice analysis takes into account
the interests “the speedy trial right was designed to protect,”
namely, “(i) to prevent oppressive pretrial incarceration; (ii) to
minimize anxiety and concern of the accused; and (iii) to limit
the possibility that the defense will be impaired.” Id. at 532. The
prejudice inquiry can also be impacted by the first factor—length
of delay—because “the presumption that pretrial delay has
prejudiced the accused intensifies over time.” Doggett v. United
States, 505 U.S. 647, 652 (1992).

¶19 Thompson-Jacobson asserts two arguments regarding
prejudice. First, he claims that the State’s seven-and-a-half-year



20190743-CA                     9                 2022 UT App 29
                    State v. Thompson-Jacobson


delay in bringing him to Utah to respond to the charges
impaired his ability to present his statute of limitations defense,
and second, he claims that he suffered general prejudice in the
form of “anxiety and concern” and impairment of his defense.
See Barker, 407 U.S. at 532.

¶20 Thompson-Jacobson first argues that the delay impaired
his ability to present his statute of limitations defense because of
Father’s death in February 2007. Thompson-Jacobson maintains
that Father would have testified he had reported the incident
with the children to police in 1998 and that this testimony would
have established that the four-year statute of limitations began to
run at that time.5 See Utah Code Ann. § 76-1-303.5 (Michie Supp.
1996) (setting the statute of limitations for aggravated sexual
abuse of a child as “four years after the report of the offense to a
law enforcement agency”). The State asserts that Thompson-
Jacobson was not prejudiced because Father was not a reliable
witness due to his suffering from drug use and paranoia toward
the end of his life. Additionally, because Father died only six
months after Thompson-Jacobson was convicted in the Nevada


5. Thompson-Jacobson moved to dismiss his charges on the
grounds that the statute of limitations had run, and the court
denied the motion after finding that the evidence showed the
incident was not reported to a law enforcement agency until
2006. See State v. Green, 2005 UT 9, ¶¶ 42–43, 108 P.3d 710
(explaining that a “report” is “a communication made for the
purpose of alerting law enforcement to the existence of criminal
conduct” and that the reported “offense” must articulate
“criminal conduct” to “a degree . . . sufficient to permit a law
enforcement agency to conclude what was done and who did it
without additional investigation or analysis”). Although
Thompson-Jacobson appeals this ruling as well, we need not
address his challenge because we ultimately vacate his
convictions due to the violation of his speedy trial right.




20190743-CA                     10                2022 UT App 29
                     State v. Thompson-Jacobson


case, the likelihood that he would have been able to obtain
Father’s testimony before his death is questionable. We share the
State’s skepticism about whether Thompson-Jacobson would
have been able to obtain helpful evidence from Father. However,
our analysis of this factor ultimately does not turn on the success
of this specific claim of prejudice because the generalized
prejudice to Thompson-Jacobson, exacerbated by the length of
the delay, ultimately leads us to weigh this factor in his favor.

¶21 Although Thompson-Jacobson does not point to any other
particular examples of how he has individually suffered
prejudice, either in terms of emotional strain or in terms of
impairing his defense, the Supreme Court has not required such
“affirmative proof of particularized prejudice.” Doggett, 505 U.S.
at 655. Rather, these forms of prejudice may, in many instances,
be presumed. Id.; see also Strunk v. United States, 412 U.S. 434, 439
(1973) (“The speedy trial guarantee recognizes that a prolonged
delay may subject the accused to an emotional stress that can be
presumed to result in the ordinary person from uncertainties in
the prospect of facing public trial or of receiving a sentence
longer than, or consecutive to, the one he is presently serving—
uncertainties that a prompt trial removes.”).

¶22 The Supreme Court has recognized that “impairment of
one’s defense is the most difficult form of speedy trial prejudice
to prove because time’s erosion of exculpatory evidence and
testimony can rarely be shown.” Doggett, 505 U.S. at 655
(quotation simplified). Thus, “excessive delay presumptively
compromises the reliability of a trial,” and “[w]hile such
presumptive prejudice cannot alone carry a Sixth Amendment
claim . . . , it is part of the mix of relevant facts.” Id. at 655–56.
Thus, this factor weighs in Thompson-Jacobson’s favor.

¶23 Examining all four of these factors and considering them
in the light of all the circumstances, we conclude that the State of
Utah violated Thompson-Jacobson’s speedy trial right by



20190743-CA                      11                2022 UT App 29
                    State v. Thompson-Jacobson


waiting for seven-and-a-half years to take action on the charges
filed in 2006.

¶24 A court’s “toleration of . . . negligence varies inversely
with its protractedness and its consequent threat to the fairness
of the accused’s trial.” Id. at 657 (quotation simplified). Likewise,
the “importance” of the prejudice the defendant suffered
“increases with the length of delay.” Id. at 655–56; see also id. at
657–58 (concluding that an eight-and-a-half-year lag between
indictment and arrest warranted a presumption of prejudice
where the “prejudice, albeit unspecified,” was “neither
extenuated . . . nor persuasively rebutted”). And “the
possibilities that long delay will impair the ability of an accused
to defend himself are markedly increased when the accused is
incarcerated in another jurisdiction.” Smith v. Hooey, 393 U.S.
374, 379 (1969) (quotation simplified). “Confined in a prison,
perhaps far from the place where the offense covered by the
outstanding charge allegedly took place, [the defendant’s] ability
to confer with potential defense witnesses, or even to keep track
of their whereabouts, is obviously impaired.” Id. at 379–80. And
such impairment is even more pronounced when the accused
lacks counsel, as Thompson-Jacobson did here.

¶25 Although Thompson-Jacobson did not effectively assert
his right to a speedy trial, his ability to assert his right was
impaired by his lack of counsel—which in turn was the direct
result of the State’s failure to bring him before a Utah court—and
his limited competence. And while the State did not act
deliberately to delay prosecuting Thompson-Jacobson, its
negligence in failing to bring him to Utah persisted for nearly
seven years. During this time, he was unable to prepare his
defense or act to preserve evidence, and he was subject to the
concerns and anxiety of awaiting a future prosecution and an
uncertain outcome. Having balanced the speedy trial factors, we
are convinced that they demonstrate a violation of Thompson-




20190743-CA                     12                 2022 UT App 29
                   State v. Thompson-Jacobson


Jacobson’s constitutional right to a speedy trial. Therefore, we
reverse the district court’s order denying his motion to dismiss.


                        CONCLUSION

¶26 “[S]evere remedies are not unique in the application of
constitutional standards.” Strunk v. United States, 412 U.S. 434,
439 (1973). Because we conclude that the State violated
Thompson-Jacobson’s right to a speedy trial, and “in light of the
policies which underlie the right,” see id. at 440, we have no
choice but to vacate his convictions and remand for the district
court to dismiss the charges.




20190743-CA                   13                2022 UT App 29